DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments have been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20190063808), hereinafter referred to as Suzuki, in view of Johnson et al. (US 20180038607), hereinafter referred to as Johnson.


Re claim 1, Suzuki teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a heat exchanger (7) configured to exchange heat between a refrigerant (e.g. abstract, “refrigerant”) and an air flow (e.g. abstract, “airflow”);
a blower (7f) configured to induce the air flow across the heat exchanger; and
e.g. 30) configured to:
receive an input indicative of a presence of refrigerant external to the heat exchanger (S1, see ¶ 43); and
adjust operation of the blower based on the input (S3).
Suzuki does not explicitly teach the limitation of a thermostat configured to enable control of the HVAC system in a normal operating mode; a thermostat relay configured to relay a power supply to the thermostat; and adjust the thermostat relay based on the input. 
However, Johnson teaches an HVAC system comprising a thermostat (62) configured to enable control of the HVAC system in a normal operating mode (implicit); a thermostat relay (34) configured to relay a power supply to the thermostat.
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured a thermostat configured to enable control of the HVAC system in a normal operating mode; a thermostat relay configured to relay a power supply to the thermostat, as taught by Johnson, in order to be active for a longer period of time than it otherwise would be when operating under demand-response controls (Johnson abstract).
Furthermore, the examiner takes official notice of the fact that the general concept of using more input data for controlling a relay for a more reliable system is well known. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki, as modified, and adjust the thermostat relay based on the input, in order to have a more reliable system.

Re claim 2, Suzuki, as modified, teaches the HVAC system of claim 1. Suzuki teaches comprising a sensor (99) configured to provide the input indicative of the presence of refrigerant external to the heat exchanger to the control board (see ¶ 43), wherein the sensor is disposed proximate to the heat exchanger (see Fig 3).

Re claim 3, Suzuki, as modified, teaches the HVAC system of claim 1. Suzuki teaches wherein the heat exchanger comprises an evaporator configured to exchange heat between the air flow and the refrigerant (e.g. ¶ 16, “The load-side heat exchanger 7 is a heat exchanger configured to function as an evaporator during the cooling operation”).

Re claim 4, Suzuki, as modified, teaches the HVAC system of claim 1. Johnson teaches adjusting the thermostat relay to enable the power supply to the thermostat relay in the normal operating mode of the HVAC system (implicit, the examiner notes that this has to take place in order for the system to operate in the normal operating mode).

Claim 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Johnson, in view of Yamada (US 20210293430), hereinafter referred to as Yamada.

Re claim 5, Suzuki, as modified, teaches the HVAC system of claim 1. Suzuki does not explicitly teach the limitation of the control board is configured to adjust the thermostat relay to suspend the power supply to the thermostat based on the input. However, Yamada teaches an HVAC comprising a controller (2 and 3) configured to suspend a power supply (power supplied through 50) to a thermostat (40) based on a leak input by using a thermostat relay (50) (e.g. ¶ 239, “When it is determined that the refrigerant is leaking via the leakage detection sensor 60, the relay controller 75 operates the communication line conduction and cut-off relay 50 regardless of the control signal of the thermostat 40”). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured the control board to adjust the thermostat relay to suspend the power supply to the thermostat based on the input, as taught by Yamada, in order to properly take action against dangerous leaks.

Re claim 6, Suzuki, as modified, teaches the HVAC system of claim 1. Suzuki does not explicitly teach the limitation of the control board is configured to enable the power supply to the thermostat of the HVAC system by actuating the thermostat relay to a closed position and wherein the control board is configures to suspend the power supply to the thermostat by actuating the thermostat relay to an open position in response to the input.
However, Yamada teaches an HVAC comprising a controller (2 and 3) configured to enable the power supply (power supplied through 50) to the thermostat (40) of the HVAC system by actuating the thermostat relay (50) to a closed position (see Fig 3) and to suspend the power supply (power supplied through 50) to the thermostat (40) by actuating the thermostat relay to an open position (see Fig 3) in response to the input (e.g. ¶ 239, “When it is determined that the refrigerant is leaking via the leakage detection sensor 60, the relay controller 75 .

Claim 11-12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Yamada (US 20210293430), hereinafter referred to as Yamada.

Re claim 11, Suzuki teaches a non-transitory computer-readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system comprising instructions that, when executed by a processor, cause the processor to:
receive an input indicative of a presence of refrigerant external to a heat exchanger (7) of the HVAC system (S1, see ¶ 43); and
adjust operation of a blower (7f) of the HVAC system based on the input.
Suzuki does not explicitly teach the limitation of suspend a power supply to a thermostat of the HVAC system based on the input. 
However, Yamada teaches an HVAC comprising a controller (2 and 3) configured to suspend a power supply (power supplied through 50) to a thermostat (40) based on a leak input by using a thermostat relay (50) (e.g. ¶ 239, “When it is determined that the refrigerant is leaking via the leakage detection sensor 60, the relay controller 75 operates the communication line conduction and cut-off relay 50 regardless of the control signal of the thermostat 40”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured the control board to adjust the thermostat relay to suspend the power 

Re claim 12, Suzuki, as modified, teaches the HVAC system of claim 11. Susuki further teach wherein the input indicative of the presence of refrigerant is indicative of an amount of refrigerant (implicit), and wherein the instructions, when executed by the processor, cause the processor to:
determine a concentration of refrigerant in air based on the amount of refrigerant (see S1); and
adjust the operation of the blower in response to the concentration of refrigerant in air exceeding a threshold value (S2-S3).
Yamada further teaches an HVAC comprising a controller (2 and 3) configured to suspend the power supply (power supplied through 50) to the thermostat (40) in response to the concenentration of refrigerant in air exceeding the threshold value (e.g. ¶ 239, “When it is determined that the refrigerant is leaking via the leakage detection sensor 60, the relay controller 75 operates the communication line conduction and cut-off relay 50 regardless of the control signal of the thermostat 40”). 

Re claim 16, Suzuki, as modified, teaches the HVAC system of claim 11. Susuki further teach wherein the instructions, when executed by the processor, cause the processor to operate the HVAC system in a normal operating mode based on an absence of the input (“cooling operation”, the examiner notes that the operation is in the cooling operation based on the input because if the input was placed it would deterred from the cooling operation).

Re claim 21, Suzuki, as modified, teaches the HVAC system of claim 11. See rejection for claim 6.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Yamada, as applied to claim 12, in view of Sasaki (JP 2020034253), hereinafter referred to as Sasaki.

Re claim 13, Suzuki teaches the HVAC system of claim 12. Suzuki does not explicitly teach the limitation of wherein the instructions, when executed by the processor, cause the processor to determine the threshold value based on a type of the refrigerant, a configuration of the heat exchanger, a size of the heat exchanger, or a combination thereof.
e.g. abstract, “a refrigerant leakage determination section 12 for determining presence/absence of refrigerant leakage on the basis of at least one concentration threshold value specified in accordance with the refrigerant type”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured wherein the instructions, when executed by the processor, cause the processor to determine the threshold value based on a type of the refrigerant, as taught by Sasaki, in order to take safety measures when the refrigerant is leaked when a plurality of types of refrigerants are used (Sasaki abstract).

Claim 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Tadashi (JP 2000146393), hereinafter referred to as Tadashi.

Re claim 6, 17, Suzuki teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a heat exchanger (7) configured to exchange heat between a refrigerant (e.g. abstract, “refrigerant”) and an air flow (e.g. abstract, “airflow”);
a blower (7f) configured to induce the air flow across the heat exchanger; and
a control board (e.g. 30) comprising.
Suzuki does not explicitly teach the limitation of a thermostat relay configured to selectively supply and suspend power to a thermostat of the HVAC system; a blower relay configured to selectively supply and suspend power to the blower; and a processor configured to control the thermostat relay and the blower relay, wherein the processor is configured to: an input indicative of a presence of the refrigerant external to the heat exchanger; and adjust operation of the blower via control of the blower relay based on the input.
However, Tadashi teaches the limitation of a refrigerant leak system comprising a thermostat relay (19) configured to selectively supply and suspend power to a thermostat (the thermostat is considered by the examiner as the combination of 15 and 19) of the HVAC system; a blower relay (21) configured to selectively supply and suspend power to the blower; and a processor (e.g. 17) configured to control the thermostat relay and the blower relay, wherein the processor is configured to: an input indicative of a presence of the refrigerant external to the heat see abstract); and adjust operation of the blower via control of the blower relay based on the input (see abstract).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and integrate a thermostat relay configured to selectively supply and suspend power to a thermostat of the HVAC system; a blower relay configured to selectively supply and suspend power to the blower; and a processor configured to control the thermostat relay and the blower relay, wherein the processor is configured to: an input indicative of a presence of the refrigerant external to the heat exchanger; and adjust operation of the blower via control of the blower relay based on the input, as taught by Tadashi, in order to prevent a cost increase and to rapidly reduce a concentration of an HC refrigerant fully filled in a refrigerator, by forcibly stopping an operation of a compressor when a gas leakage sensor detects a gas leakage of the refrigerant near a cooler, and forcibly operating a fan for the cooler (Tadashi abstract).

Re claim 10, 15, Suzuki teaches the HVAC system of claim 12. Suzuki does not explicitly teach the limitation of wherein the control board is configured to suspend the normal operating mode of the HVAC system by suspending supply of power to the compressor, the one or more expansion valves, or both, based on the input and configured to operate the blower based on the input.
However, Tadashi teaches a refrigerant leakage system wherein the control board is configured to suspend the normal operating mode of the HVAC system by suspending supply of power to the compressor, based on the input and configured to operate the blower based on the input (e.g. abstract, “That is, when a gas leakage is detected by the sensor 17, the switch 19 is turned OFF irrespective of ON, OFF of the thermostat 15, and the compressor 1 is forcibly stopped. A switch 21 for a fan is turned ON in cooperation with the operation of the sensor 17. That is, when the gas leakage is detected by the sensor 17, the switch 21 is turned ON irrespective of the ON, OFF of the thermostat 15 to forcibly operate both a fan 7 for a cooler and a fan 11 for a radiator”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Suzuki and configured wherein the control board is configured to suspend the normal operating mode of the HVAC system by suspending supply of power to the compressor, the one or more expansion valves, or both, based on the input and configured to operate the blower based on the input, as taught by Tadashi, in Tadashi abstract).

Re claim 19, Suzuki, as modified, teaches the HVAC system of claim 17. Tadashi further teaches wherein the processor is configured to adjust the thermostat relay to an open position of the thermostat relay to suspend power to the thermostat and adjust the blower to a closed position of the blower relay to supply power to the blower in response to the input (see abstract, “That is, when a gas leakage is detected by the sensor 17, the switch 19 is turned OFF irrespective of ON, OFF of the thermostat 15, and the compressor 1 is forcibly stopped. A switch 21 for a fan is turned ON in cooperation with the operation of the sensor 17. That is, when the gas leakage is detected by the sensor 17, the switch 21 is turned ON irrespective of the ON, OFF of the thermostat 15 to forcibly operate both a fan 7 for a cooler and a fan 11 for a radiator”; the examiner notes that if the leak is not detected then the normal operation is establish).

Re claim 20, Suzuki, as modified, teaches the HVAC system of claim 17. Suzuki further teaches the limitation of wherein the heat exchanger comprises an evaporator configured to exchange heat between the air flow and the refrigerant (e.g. ¶ 16, “The load-side heat exchanger 7 is a heat exchanger configured to function as an evaporator during the cooling operation”).

Allowable Subject Matter
Claims 7-8, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/12/22